PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/323,477
Filing Date: 5 Feb 2019
Appellant(s): Davis et al.



__________________
Ian D. Gates
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 17, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 9, 2021 and October 28, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 stand rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005).

Claims 41, 43, and 45 stands rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005) as applied to claims 22-24, 26, 28-36, 40, 42, 44, and 46-47 above, and further in view of Davis et al. (Pub. No.: 2009/0169600; Pub. Date: Jul.2, 2009) herein after 2009/0169600.


	Claim 37 stands rejected under 35 U.S.C. 103 as being unpatentable over Davis (Pub. No. WO 2005/072783; Pub. Date: Aug. 11, 2005) as applied to claims 22-24, 26, .

(2) Response to Argument
I. Appellant traverses the 103type arguing that Davis PCT does not disclose, teach, or suggest the package treatment system of claim

  A.  Appellant traverses the 103 type rejection of claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 arguing  Davis PCT fails to disclose or teach the second packaged component of claim 22 which includes a photoinitiator.  Davis PCT is silent as to the hydrogel comprising a UV photoinitiator.  On page 11 Davis PCT discloses example formulations for preparing the top gel and base gel and includes a photoinitiator.  This is misleading as the top gen in Table 2 is not a gel because it does not include any polymeric materials that cause solution to gel.  Instead, this is a pre-gel fluid that must be photopolymerized to form the gel.   A person of ordinary skill in the art would be well aware that a photoinitiator is consumed and decomposed during the photopolymerization that is required to produce the gel before it is packaged and/or in a usable form.  The gel incudes no photoinitiator because the photoinitiator was destroyed in the process that formed the gel.  The Examiner fails to clearly indicate which specific components of Davis PCT are being relied upon for the second package components).  It is unclear if the Examiner is relying on the pre-gel fluid for the second packaged component of claim 22.  

The Examiner maintains the positions that claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 are unpatentable over Davis PCT wherein Davis PCT discloses a second packaged component which includes a photoinitiator.  The instant base claim 22 requires a separately packaged second flowable component comprising a photoinitiator.  Davis PCT discloses the or each gel may be in the form of an amorphous gel not having a fixed form or shape that is not cross-lined or has a low level of crosslinking that may be poured or squeezed through a nozzle and found in a compressible tube or syringe like dispenser (page 3, 4th paragraph), wherein the composition comprises a 1-hydroxy cyclo hexyl phenyl ketone, which is a photoinitiator (page 10  Example 1 Materials), wherein there are two gel solution of which one of the gel solutions comprise the photoinitiator (page 11 Table 1 first gel).  In this case Davis PCT closes multiple gels that are    amorphous gel not having a fixed form or shape that is not cross-lined or has a low level of crosslinking that may be poured or squeezed through a nozzle is a flowable component, wherein each gel is found in a compressible tube or syringe or dispenser is the gel solutions is being separately packaged.  Accordingly, Davis PCT meets the limitations of the second flowable component comprising a photoinitiator.  
With respect to Appellant’s argument that the top gel in Table 2 is not a gel because it does not include any polymeric materials that cause solution to gel, this is not persuasive for two reasons the first reason  is that Davis clearly indicates it is the components used in the first gel (Table 2) and second the instant claims 22 recites “a 
With respect to Applicant’s argument that the photoinitiator would be used up to form the gel this has been fully considered by the Examiner and not found persuasive as Davis PCT clearly discloses the or each gel may be in the form of an amorphous gel not having a fixed form or shape that is not cross-lined or has a low level of crosslinking that may be poured or squeezed through a nozzle and found in a compressible tube or syringe like dispenser (page 3, 4th paragraph).  Accordingly, Davis PCT clearly discloses embodiments wherein the photoinitiation is not used up as Appellant’s argue.  Finally, Appellant seems to limit Davis PCT to its preferred embodiment of an upper and lower two separate slap gels.  However, Davis PCT is not limited to the preferred embodiment and clearly describes flowable non-crosslinked gels as set forth above and found on page 3, paragraph 4 of Davis PCT).

For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained.

	B.  Appellant traverses the 103 type rejection of claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 arguing that Davis PCT does not disclose or teach the first package component of claim 21.  The Examiner’s interpretation that the first or second gel of Davis PCT includes moieties that produce hydrogen peroxide is incorrect.  Claim 22 recites that the first packaged flowable component includes a source of hydrogel peroxide, a term that the Examiner is improperly construing.  As discussed on page 5, lines 17-20, of the 

The Examiner maintains the positions that claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 are unpatentable over Davis PCT wherein Davis PCT discloses a first packaged component which includes a source of hydrogel peroxide.  The instant base claim 22 requires a packaged first flowable component comprising a source of hydrogen peroxide.  Davis PCT discloses the or each gel may be in the form of an amorphous gel not having a fixed form or shape that is not cross-lined or has a low level of crosslinking that may be poured or squeezed through a nozzle and found in a compressible tube or syringe like dispenser (page 3, 4th paragraph), wherein the first and second hydrogel component comprises poly(AMPS) and various  materials that form polymer  such as various sugars, methacrylates,  etc.(page 11 Table 1 and page 4 paragraphs 3 and 5); and wherein either or both components comprise moieties that produce hydrogen peroxide (page 3 paragraphs 1-3).  The last paragraph of page 2 through the first paragraph of page 3 of Davis PCT clearly indicate that the first and separate gels can 
Appellant’s attempts to narrow down what is meant by a source of hydrogen peroxide by providing a preferred example from Appellant’s own specification.  However, the claims are not limited to Appellants preferred embodiment.  Appellant has not clearly defined source of hydrogen peroxide in the specification to exclude the source Davis PCT uses for hydrogen peroxide.  Finally, Appellant argues that one of ordinary skill in the art would not understand the three components of Davis PCT as a source of hydrogen peroxide.  However, Appellant has not provided evidence to support this.  Moreover, Davis PCT is in the same field of endeavor of the instantly claimed invention and clearly indicates hydrogen peroxide formed from a glucose source with oxygen from the environment and a catalyst.  The glucose and catalyst can be found in either gel solution (abstract and page 2 last paragraph through paragraph 2 of page 3).   

For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained.


(II)  Appellant traverses the 103 type rejection of claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 arguing that the proposed modification of Davis PCT destroys intended purpose.    The instant claim means that the combined mixture polymerizes or cures upon application of UV light to form a solid or hydrogel and that the first flowable 

	The Examiner maintains the positions that claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 are unpatentable over Davis PCT.  Appellant has argued that Examiner’s interpretation of Davis PCT renders it unsuitable for this intended purpose.  The Examiner disagrees, the Appellant has attempted to limit the teachings of Davis to an embodiment of Davis PCT wherein there are two separately crosslinked hydrogel slaps formed.  However, Davis PCT discloses additional embodiments.  Specifically, Davis PCT discloses  Davis discloses a hydrogel  two separate components, wherein the two components form a skin dressing, wherein each gel component are in a flowable gel form and are uncured or not polymerized without the application of UV light and the first and second flowable components are at least partially uncured or not polymerized in their separately packaged forms (abstract page 2 last paragraph, page three paragraph 1, 2 and 4) wherein the first hydrogel component comprises poly(AMPS) and various  

For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained.


	(II)  Appellant traverses the 103 type rejection of claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 arguing the Examiner fails to consider claim 22 as a whole.  Davis PCT’s alleged first and second components do not have the same chemical compositions as the first flowable component and the second flowable component as instantly claimed.  Claims 22 does not merely recited combining the first and second flowable components. Rather combine the components to form an UV polymerizable composition or a UV curable composition.  Thus the compositions must be at least partially uncured or partially unpolymerized  (Appellant’s Appeal Brief pages 13 through 14)..  
	The Examiner maintains the positions that claims 22-24, 26, 28-36, 38, 40, 42, 44, and 46-47 are unpatentable over Davis PCT.    Appellants’ argument is based on the th paragraph).  Accordingly, each gel need not be crosslinked or in the form of a slab.

	For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained


B.  Appellant traverses the 103 type rejection of claim 41 re-iterating and relying on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response (Appellant’s Appeal Brief pages 17 through 19).  	For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained  For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained



Appellant traverses the 103 type rejection of claim 44 arguing that Davis PCT does not disclose, teach, or suggest providing mixing of predefined amounts of two components.  Appellant re-iterates and relies on their previous arguments that the proposed modification of Davis PCT destroys intended purpose.    
 (Appellant’s Appeal Brief pages 20 through 21).  With respect to Appellant’s argument that Davis PCT does not disclose the limitation of claim 42, the Examiner has recited in the prior office actions that “the solution two components were mixed together and set by the UV radiation of a 1 kW lamp (page 11 paragraph 1 and page 14); wherein the component individual hydrogels are  supplied in a syringe dispenser with a piston cylinder and nozzle (page 3 paragraph 4).  Accordingly, the amount in each syringe is a predetermined amount that are mixed and set.  Finally it must be pointed out that the claimed invention is directed towards a package treatment composition with two separately packaged components.  Davis PCT discloses each of the two separately packaged components as fully set forth above.  As Davis PCT discloses each component as claimed and therefore, it would be expected to react the same as instantly claimed when the components are cured.  For the above reasons and the reasons previously made of record, it is believed that the rejections should be sustained.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617                                                                                                                                                                                                        Conferees:
/JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.